           Case 2:16-cr-00100-GMN-DJA Document 429 Filed 12/14/20 Page 1 of 2




1    Lance J. Hendron
     Nevada State Bar No. 11151
2    HENDRON LAW GROUP, LLC
     625 S. Eighth Street
3    Las Vegas, Nevada 89101
     Office: (702) 710-5555
4    Fax: (702) 387-0034
     Email: lance@hlg.vegas
5
     Brandon Sample
6    Vermont Bar No. 5573
     Brandon Sample PLC
7    P.O. Box 250
     Rutland, Vermont 05702
8    Phone: (802) 444-4357
     Email: brandon@brandonsample.com
9    Counsel Pro Hac Vice
     For the F.A.J.R. Magic Trust
10

11                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
12
      UNITED STATES OF AMERICA                   Case No. 2:16-cr-00100-GMN-CWH
13
                                  Plaintiff,
14                                               AMENDED ORDER
                                                 DIRECTING RELEASE OF
15                                               FUNDS TO F.A.J.R. MAGIC
      v.                                         TRUST
16
      JAN ROUVEN FUECHTENER,
17
                                  Defendant.
18

19          On February 28, 2019, the Court sentenced Defendant Jan Rouven

20   Fuechtener to a total of 240 months imprisonment, five years of supervised release

21   following imprisonment, restitution of $70,000.00, special assessments of $300.00,

22   an assessment pursuant to the Justice for Victims of Trafficking Act of 2015,Pub. L.

23
     Order Directing Release of Funds to
     F.A.J.R. Magic Trust                                                   Page 1 of 2
          Case 2:16-cr-00100-GMN-DJA Document 429 Filed 12/14/20 Page 2 of 2




 1   No. 114-22,of $15,000.00, and a fine of $500,000.00.(Min. Proceedings, ECF No.

 2   341); (J., ECF No. 345).The Court also ordered all assessments, fines, and

 3   restitution be paid from the funds being held in the registry of the Court.(Min.

 4   Proceedings, ECF No. 341). The Court also ordered release of $50,000.00 in funds to

 5   Brandon Sample. (Order, ECF No. 390). Following payment of the assessments,

 6   fines, and restitution from the funds held in the registry of the Court, the Court, as

 7   of October 17, 2019, held a remainder of $257,500.00, alongside accrued daily

 8   interest.

 9          The Court previously stayed the release of these funds due to a motion for

10   prejudgment writ of attachment that was filed in Lily, et al., v. Fuechtener, No.

11   2:19-cv-00352-RFB-EJY (Dist. N.V.). The Court, having now been advised that this

12   motion was denied on February 3, 2020, finds that there is no further basis to retain

13   these funds in the registry of the Court.

14         Accordingly, IT IS HEREBY ORDERED that the Clerk shall release the

15 remaining balance of the funds held in the registry of the Court, including any

16 accrued interest, to the F.A.J.R. Magic Trust.

17         DATED this _____
                       14 day of December, 2020.

18

19                                    ___________________________________
                                      Gloria M. Navarro, District Judge
20                                    United States District Court

21

22

23
     Order Directing Release of Funds to
     F.A.J.R. Magic Trust                                                      Page 2 of 2
